562 S.E.2d 498 (2002)
275 Ga. 141
ORR
v.
The STATE.
No. S02A0063.
Supreme Court of Georgia.
March 28, 2002.
Reconsideration Denied April 29, 2002.
Robert L. Orr, pro se.
Thurbert E. Baker, Atty. Gen., for appellee.
FLETCHER, Chief Justice.
Robert L. Orr pled guilty to malice murder and armed robbery in Whitfield County Superior Court in 1993. In 2001, he filed a motion in arrest of judgment in Whitfield County claiming that his guilty plea was not intelligently and voluntarily made. The trial court denied the motion as untimely. Because OCGA § 17-9-61(b) requires that a motion in arrest of judgment be made during the term in which the judgment was obtained, and Orr filed the motion outside the term, the trial court correctly denied the motion as untimely. Orr's remedy to challenge the voluntariness of his guilty plea lies in habeas corpus, OCGA §§ 9-14-40 to 9-14-53.
Judgment affirmed.
All the Justices concur.